DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 12/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 12/8/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1- 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ike Takeshi (JP 2015214079).
Ike Takeshi disclose the following claimed limitations:
* Re clm 1, an element substrate/108/

* at least one temperature detection element/110A/ arranged near the first electrothermal transducer/105A/; and
* a second electrothermal transducer/105B/ configured to generate heat in association with a temperature detection operation by the at least one temperature detection element/110B/.

* Re clm 2, wherein the element substrate has a multilayer structure/108,109/, and the temperature detection element/110/ is formed in a lower layer of the second electrothermal transducer.

* Re clm 3, wherein a temperature detection element/110A/ different from the temperature detection element/110B/ is formed in a lower layer of the first electrothermal transducer/105A/.

* Re clm 4, a first drive circuit (top, fig 10) configured to control supply of power to the first electrothermal transducer/105A/ (see fig 10); 
* a second drive circuit (bottom, fig 10) configured to control supply of power to the second electrothermal transducer/105B/ (see fig 10). 

* wherein the first drive circuit and the second drive circuit can be driven independently of each other (see fig 10).



* Re clm 6, wherein the at least two temperature detection elements/110/ are arranged in a direction of arranging the plurality of first electrothermal transducers.

* Re clm 7, wherein the at least two temperature detection elements/110/ are arranged in a direction orthogonal to a direction of arranging the plurality of first electrothermal transducers.

* Re clm 8, wherein the at least two temperature detection elements/110/ are arranged in each of a direction of arranging the plurality of first electrothermal transducers and a direction orthogonal to the direction of arranging the plurality of first electrothermal transducers.

* Re clm 9, wherein temperature detection elements/110/ are arranged in three directions near the plurality of first electrothermal transducers.
Communication With The USPTO
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853